Case:18-13507-MER Doc#:350 Filed:10/12/18            Entered:10/12/18 14:54:29 Page1 of 1



                           UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLORADO

 In re:                                    )
                                           )
 TEMPUS AIRCRAFT SALES AND                 )      Case No. 18-13507 MER
 SERVICE, LLC,                             )      Chapter 7
                                           )
 Debtor.                                   )

           ORDER APPROVING STIPULATION TO REJECTION OF CONTRACT
                        AND ALLOWANCE OF CLAIMS


        THIS MATTER comes before the Court upon Tom H. Connolly, Chapter 7 trustee of
 Tempus Aircraft Sales and Service, LLC’s Motion to Approve Stipulation to Rejection of
 Contract and Allowance of Claims (the "Motion"). This Court, having reviewed the Motion, the
 Motion having been duly served and no responses or objections having been filed, and good
 cause having been shown, hereby:

      ORDERS that the Stipulation between Tom H. Connolly, Chapter 7 Trustee and
 CONTINUUM Applied Technology, Inc. attached to the Motion is hereby APPROVED.

 Dated: October 12, 2018                   BY THE COURT:


                                           ___________________________________
                                           The Honorable Michael E. Romero
                                           United States Bankruptcy Court Chief Judge
